Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are currently pending in this application, and are considered in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a first spring beam extending longitudinally” and “a second spring beam extending longitudinally”. It is not clear what direction is a longitudinal direction. For the purpose of examination, it is interpreted as any direction. Correction and/or clarification is required. This rejection affects claims dependent on claim 1. 
Claims 1 and 10 recite “a first radial side”, “a second radial side”. It is not clear what direction is a radial direction, and the sides or what element(s) are recited in the claims. For the purpose of examination, it is interpreted as it can be any side in any direction. Correction and/or clarification is required. This rejection affects claims dependent on claims 1 and 10. 
Claims 3 and 12 recite the limitation “the circulation pump”. There is insufficient antecedent basis for this limitation in the claims. Correction is required.
Claims 3 and 12 recite “a rotation axis”. It is not clear what the rotation axis is. For the purpose of examination, it is interpreted as it can be any axis. Correction and/or clarification is required.
Claim 4 recites “opposite horizontal sides”. It is not clear what direction is a horizontal direction, and the opposite sides of what element(s) are recited in the claim. For the purpose of examination, it is interpreted as any direction and sides of any element. Correction and/or clarification is required.
Claim 5 recites “a common horizontal line”. It is not clear what direction is a horizontal direction. For the purpose of examination, it is interpreted as a common line in any direction. Correction and/or clarification is required.
Claim 6 recites “held at discrete vertical heights”. It is not clear what direction is a vertical direction, and how the heights are determined. For the purpose of examination, it is interpreted as any direction, and that any physical element in an assembly is held at a particular discreet height. Correction and/or clarification is required.
Claims 7 and 16 recite “the first spring beam and the first damper mass are symmetrically tuned with the second spring beam and the second damper mass the center of gravity”. The meaning of this recitation in not clear. For the purpose of examination, it is interpreted as the first spring beam and the first damper mass are arranged symmetrically with the second spring beam and the second damper mass with respect to the center of gravity. Correction and/or clarification is required.
Claim 10 recites “a first spring beam extending longitudinally” and “a second spring beam extending longitudinally”. It is not clear what direction is a longitudinal direction. For the purpose of examination, it is interpreted as any horizontal direction. Correction and/or clarification is required. This rejection affects claims dependent on claim 10. 
Claim 13 recites “opposite horizontal sides”. It is not clear the opposite sides of what element(s) are recited in the claim. For the purpose of examination, it is interpreted as sides of any element. Correction and/or clarification is required.
Claim 15 recites “held at discrete vertical heights”. It is not clear how the heights are determined. For the purpose of examination, it is interpreted as any physical element in an assembly is held at a particular discreet height. Correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitan et al. (US 2012/0048314 A1), hereinafter Vitan.
Regarding claim 1, Vitan discloses a pump assembly (300, Figs. 3-4) for a domestic appliance (200, Fig. 2, para 36) comprising a fluid pump (302) defining a center of gravity (central axis 318, Fig. 4, para 36) and comprising a pump housing (circular shell with inlet and outlet conduit, centered in front of 314 and 316, as shown in Fig. 3), and a motor (304) mounted to the pump housing; and a vibration damper (306) attached to the fluid pump to absorb vibrations thereof (paras 35, 37), and comprising first and second spring beams (314, 316), each extending longitudinally between a fixed end proximal to the pump housing and a free end distal to the pump housing and offset from the center of gravity, first and second damper masses (310) disposed on the free ends of the first and second spring beams at a first and second radial sides (Figs. 3-4).
Regarding claim 2, in the arrangement disclosed by Vitan, the central portion of the body (312) of the vibration damper (306) attached to the pump housing is interpreted as a mounting bracket, in the broadest reasonable interpretation, and it is joined to the first and second spring beams at the fixed ends (e.g. integral piece, para 37).
Regarding claim 3, the pump disclosed by Vitan is interpreted as a circulation pump (para 31) defining a rotation axis (318), and the first and second spring beams (314, 316) extend perpendicularly relative to the rotation axis (Fig. 3).
Regarding claim 4, in the arrangement disclosed by Vitan, the first and second radial sides of the arrangement are disposed at opposite horizontal sides separated by a vertical axis extending from the center of gravity (Fig. 3).
Regarding claim 5, in the arrangement disclosed by Vitan, the first and second spring beams and the first and second damper masses extend along a common horizontal line (Fig. 3).
Regarding claim 6, in the arrangement disclosed by Vitan, the first and second damper masses are held at discrete vertical heights (Fig. 3).
Regarding claim 7, in the arrangement disclosed by Vitan, the first spring beam and the first damper mass are arranged symmetrically with the second spring beam and the second damper mass with respect to the center of gravity (Fig. 3).
Regarding claim 8, Vitan discloses that the vibration damper (306) is an integral unitary member (para 37).
Regarding claim 9, Vitan discloses that the motor is a synchronous motor (para 24, claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitan et al. (US 2012/0048314 A1), hereinafter Vitan in view of Bennett (US 9,211,048, cited in IDS), hereinafter Bennett.
The reliance of Vitan is set forth supra.
Regarding claim 10, Vitan is relied on as discussed in para 16 of this Office action. Vitan further discloses a dishwashing appliance (200, Fig. 2, para 27, 29) defining a vertical direction (Fig. 2), the dishwashing appliance comprising a tub (236) that defines a wash chamber (238) for receipt of articles for washing (paras 29, 30); a sump (266) positioned at a bottom portion of the tub along the vertical direction (Fig. 2, para 31); and a pump housing (214) arranged below the sump; a motor (216) mounted to the pump housing below the sump (Fig. 2); and the vibration damper (282, 300) attached to the pump housing (Figs. 3-4, para 35). The circulation pump disclosed by Vitan receives the collected washing fluid from the sump via the inlet conduit, and thus, it is implicitly mounted to the sump (e.g. via the pump inlet).
Further, Bennett teaches a dishwasher (Fig. 1) comprising a tub (14); a sump (sump enclosure 80, Fig. 2, col. 3 lines 1-15) positioned at a bottom portion of the tub along the vertical direction (below 36 and 39, Fig. 1); and a pump housing (88) mounted to the sump (via inlet conduit 86, Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Vitan with mounting the pump housing to the sump as taught by Bennett in order to receive the washing fluid from the sump. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to position the pump stably in the dishwasher, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claims 11-18, Vitan is relied upon as discussed in paras 17-24.
Regarding claims 6 and 15, as an alternative secondary interpretation of the mounting bracket, Bennett teaches a vibration damper (180) comprising mounting means (e.g. bores 190, 191, cutout 207) adapted to mount the vibration damper to the sump enclosure and adjacent structures (Fig. 6, col. 4 lines 55-67, col. 5 lines 1-22). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the central portion of the vibration damper of Vitan with the mounting means taught by Bennett in order to mount the vibration damper to the pump housing. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to removably attach the vibration damper to the the pump housing, and have a reasonable expectation of success because such mounting means are known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711